Exhibit 99.1 ICON LEASING FUND ELEVEN, LLC ANNUAL PORTFOLIO OVERVIEW Letter from the CEOs As of May 16, 2012 Dear investor in ICON Leasing Fund Eleven, LLC: We write to briefly summarize our activity for the year ended December 31, 2011.A more detailed analysis, which we encourage you to read, is contained in our Form 10-K.Our Form 10-K and our other annual, quarterly and current reports are available in the Investor Relations section of our website, www.iconinvestments.com. As of December 31, 2011, Fund Eleven was in its operating period.On March 26, 2012, Fund Eleven’s operating period was extended for three years, with the intention of having a very limited liquidation period thereafter, if any.As of December 31st, Fund Eleven had invested $429,842,267 of equity in $796,316,9731 worth of business-essential equipment and corporate infrastructure. Fund Eleven is fully invested; therefore, we did not make any new investments during the fourth quarter of 2011. On November 4, 2011, we sold the crude oil tanker, the Sebarok Spirit, to an unaffiliated third party for approximately $7,517,000 and used the proceeds to satisfy the loan balance associated with the vessel. On December 31, 2011 and January 4, 2012, we, through a joint venture owned 6.33% by us, sold part of the machining and metal working equipment on lease to subsidiaries of MW Universal, Inc. (“MWU”), which satisfied all of their lease obligations.We initially invested $24,300,000 to purchase the equipment.In September 2010, we received an interest in additional equipment in connection with the formation of a joint venture, which you can read about in further detail in the portfolio overview that follows this letter.Through December 31, 2011, we collected approximately $30,839,000 in rental and sale proceeds.The remaining equipment is currently subject to lease with a subsidiary of MWU. We invite you to read through our portfolio overview on the pages that follow for a more detailed explanation of the investments noted above as well as more information regarding Fund Eleven’s operations to date. As always, thank you for entrusting ICON with your investment assets. Sincerely, Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer 1 Pursuant to Fund Eleven’s financials, prepared in accordance with US GAAP. 1 ICON Leasing Fund Eleven, LLC 2011 Annual Portfolio Overview We are pleased to present ICON Leasing Fund Eleven, LLC’s (the “Fund”) Annual Portfolio Overview for 2011.References to “we,” “us,” and “our” are references to the Fund, and references to the “Manager” are references to the manager of the Fund, ICON Capital Corp. The Fund We raised $365,198,690 commencing with our initial offering on April 21, 2005 through the closing of the offering on April 21, 2007. Our operating period commenced in May 2007, during which time we will continue to seek to finance equipment subject to lease or to structure financings secured primarily by equipment.Cash generated from these investments is used to make distributions to our members.Availability of cash to be used for reinvestment depends on the requirements for expenses, reserves and distributions to members. On March 26, 2012, our operating period was extended for three years, with the intention of having a very limited liquidation period thereafter, if any. Recent Transactions · In 2007, we entered into various lease financing arrangements with subsidiaries of MW Universal, Inc. (“MWU”).We invested $24,300,000 to purchase machining and metal working equipment subject to leases with MW Scott, Inc. (“Scott”), AMI Manchester, LLC (“AMI”), MW General, Inc. (“General”), MW Gilco, LLC, and W Forge Holdings, Inc.In September 2010, a joint venture was formed to, among other reasons, manage the remaining MWU investments and we assigned our interest in Scott, AMI, and General to the joint venture in exchange for a 6.33% interest.Our joint venture partner assigned its interest in, among other things, equipment that was subject to lease with MW Crow, Inc. (“Crow”) and LC Manufacturing, LLC (“LCM”). On December 31, 2011 and January 4, 2012, the joint venture sold part of the equipment on lease to Crow, Scott, AMI, and General, which satisfied all of their lease obligations. Through December 31, 2011, we collected approximately $30,839,000 in rental and sale proceeds.The remaining equipment is currently subject to lease with LCM. · On May 2, 2012, the term loan to affiliates of Northern Leasing Systems, Inc. (“Northern Leasing”) was satisfied in full prior to its maturity date.Our initial investment was approximately $11,051,000 and, during the term of this investment, we collected approximately $14,497,000 in loan proceeds. · In 2007, we purchased the crude oil tanker, the Senang Spirit, for approximately $44,995,000, consisting of a cash investment in the amount of approximately $11,667,000 and a non-recourse loan of approximately $33,328,000.On May 3, 2012, we satisfied the outstanding non-recourse loan obligations of $9,400,000 in connection with the Senang Spirit with a discounted payment of approximately $7,347,000.Upon satisfaction of the loan, we sold the Senang Spirit to an unaffiliated third party for approximately $7,173,000. Portfolio Overview Our portfolio consists of investments that we have made directly, as well as those that we have made with our affiliates.As of December 31, 2011, our portfolio consisted primarily of the following investments. · Equipment, plant, and machinery used by The Teal Jones Group and Teal Jones Lumber Services, Inc. (collectively, “Teal Jones”) in their lumber processing operations in Canada and the United States.We entered into an eighty-four month lease financing arrangement with Teal Jones totaling approximately $35,442,000 that is scheduled to expire in November 2013. · We made a term loan to affiliates of Northern Leasing in the amount of approximately $11,051,000.The loan was secured by various pools of leases for point of sale equipment and a limited guaranty from Northern Leasing of up to 10% of the loan amount.The loan accrued interest at rates ranging from 9.47% to 9.90% per year, was scheduled to mature at various dates through February 2013, and, as discussed above, was satisfied prior to its maturity date. · A 55% interest in a joint venture that owns plastic films and flexible packaging manufacturing equipment for consumer products.The equipment was purchased for $12,115,000 and is subject to a lease with Pliant Corporation that expires on September 30, 2013. 2 · A 6.33% interest in a joint venture that owns machining and metal working equipment subject to lease with LCM.Prior to forming the joint venture, our joint venture partner purchased the equipment subject to lease with LCM for $14,890,000.The lease expires on December 31, 2012. · Auto parts manufacturing equipment leased to Heuliez SA and Heuliez Investissements SNC (collectively referred to as “Heuliez”).We purchased the equipment for approximately $11,944,000.On June 30, 2010, the administrator for the “Redressement Judiciaire,” a proceeding under French law similar to Chapter 11 reorganization under the U.S. Bankruptcy Code, sold Heuliez to Baelen Gaillard Industries (“BGI”).We agreed with BGI to restructure the leases, and, effective October 5, 2010, amended our lease with Heuliez to restructure the lease payment obligations and extend the base terms of the leases through December 31, 2014. · A crude oil tanker, the Senang Spirit, which was purchased, along with the Sebarok Spirit, for the aggregate amount of approximately $88,000,000.The purchase price was comprised of approximately $21,300,000 in cash and a non-recourse loan in the amount of approximately $66,700,000.The Sebarok Spirit was sold on November 4, 2011 and, as discussed above, the Senang Spirit was sold on May 3, 2012. · A 45% interest in a joint venture that owns semiconductor manufacturing equipment.The total purchase price for the equipment was approximately $15,729,000, of which we paid approximately $7,078,000.The equipment was subject to a sixty month lease with Equipment Acquisition Resources, Inc. (“EAR”).EAR’s obligations under the lease were secured by the owner’s real estate located in Jackson Hole, Wyoming, as well as personal guarantees from the owners of EAR. In addition, we own semiconductor manufacturing equipment that was purchased for approximately $6,348,000 that was also leased to EAR.In October 2009, certain facts came to light that led our Manager to believe that EAR was perpetrating a fraud against EAR’s lenders, including us. On October 23, 2009, EAR filed a petition for reorganization under Chapter 11 of the U.S. Bankruptcy Code.On June 2, 2010, we sold a parcel of real property in Jackson Hole, Wyoming for $800,000.On June 7, 2010, we received judgments in New York State Supreme Court against two principals of EAR who had guaranteed EAR’s lease obligations.We have had the New York State Supreme Court judgments recognized in Illinois, where the principals live,but do not currently anticipate being able to collect on such judgments.On March 16, 2011 and July 8, 2011, we sold certain parcels of real property that were located in Jackson Hole, Wyoming for a net sale price of approximately $1,183,000 and $220,000, respectively.On March 7, 2012, one of the creditors in the Illinois State Court proceedings won a summary judgment motion filed against us which dismissed our claim to the proceeds resulting from the sale of the EAR equipment. The basis of the court’s decision centered on the fact that we were made whole from the foreclosure of the property in Wyoming.We are currently appealing this decision. At this time, it is not possible to determine the likelihood of success on the appeal. Revolving Line of Credit On May 10, 2011, the Fund entered into a loan agreement with California Bank & Trust (“CB&T”) for a revolving line of credit of up to $5,000,000 (the “Facility”), which is secured by all of the Fund’s assets not subject to a first priority lien.Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain loans and lease agreements in which the Fund has a beneficial interest. The Facility expires on March 31, 2013 and the Fund may request a one year extension to the revolving line of credit within 390 days of the then-current expiration date, but CB&T has no obligation to extend. The interest rate for general advances under the Facility is CB&T’s prime rate and the interest rate on up to five separate non-prime rate advances that are permitted to be made under the Facility is the 90-day rate at which U.S. dollar deposits can be acquired by CB&T in the London Interbank Eurocurrency Market plus 2.5% per year, provided that all interest rates on advances under the Facility are subject to an interest rate floor of 4.0% per year. In addition, the Fund is obligated to pay a commitment fee based on an annual rate of 0.50% on unused commitments under the Facility. At December 31, 2011, there were no obligations outstanding under the Facility.Subsequent to December 31, 2011, the Fund borrowed and fully repaid $5,000,000 under the Facility. 10% Status Report As of December 31, 2011, the Senang Spirit and the equipment subject to lease with Teal Jones were the investments that individually constituted at least 10% of the aggregate purchase price of our investment portfolio.The bareboat charter for the Senang Spirit expired in March 2012 and, as discussed above, was sold on May 3, 2012.The Teal Jones equipment is scheduled to remain on lease during the 2012 calendar year. 3 As of December 31, 2011, the bareboat charter for the Senang Spirit had three monthly payments remaining.To the best of our Manager’s knowledge, the vessel remained seaworthy, was maintained in accordance with commercial marine standards and applicable laws and regulations of the governing shipping registry as required under the bareboat charter. As of December 31, 2011, the Teal Jones equipment had eight quarterly payments remaining. To the best of our Manager’s knowledge, the equipment is maintained in accordance with applicable laws and regulations as required under the lease agreement. Distribution Analysis During the year ended December 31, 2011, we made monthly distributions at a rate of 4% per year.From the inception of the offering period, we have made 81 cash distributions to our members. During the year ended December 31, 2011, we paid our members $14,652,759 in cash distributions. As of December 31, 2011, a $10,000 investment made at the initial closing would have received $5,780 in cumulative distributions. Source of Distributions Cash from current period operations Cash accumulated from operations of prior periods Cash from current period disposition of assets Capital contributions used toestablish the initial reserve Total distributions For the year ended December 31, 2011 $ $
